Citation Nr: 0918996	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  00-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease (DDD) of the cervical spine 
under 38 C.F.R. § 4.71a (1999).

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease (DDD) of the lumbar spine under 
38 C.F.R. § 4.71a (1999).

3.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease (DDD) of the cervical spine 
under criteria made effective since September 23, 2002.

4.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease (DDD) of the lumbar spine under 
criteria made effective since September 23, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran was a member of the Indiana National Guard from 
September 1991 to September 1994, including an initial period 
of active duty for training from October 1991 to February 
1992.  The Veteran subsequently had active service in the 
United States Army from March 1995 to December 1999.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a January 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Indianapolis, Indiana.  The Board 
remanded the case for additional development in January 2004, 
August 2005, and again in August 2008.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  As the issues currently before the Board were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with original ratings, the Board 
has characterized the issues as set forth on the title page, 
for higher initial evaluations of original awards.  Analysis 
of these issues therefore requires consideration of the 
rating to be assigned effective from the date of award of 
service connection-December 14, 1999.

The Board notes that the veteran appealed the initial 10 
percent ratings that were assigned for his cervical and 
lumbar spine degenerative disc disabilities when service 
connection was granted in the January 2000 rating decision.  
Subsequently, the RO increased each one of the veteran's 
disability evaluations (cervical and lumbar) from 10 to 20 
percent disabling, effective from December 14, 1999, the date 
service connection was granted.

As reflected on the title page of this decision, the Board 
finds it necessary to address the issues on appeal in 
accordance with rating criteria that were in effect when 
service connection was awarded, as well as rating criteria 
that were made effective at different times since the 
December 1999 award of the 20 percent ratings.  As will be 
explained below, the 2002 and 2003 changes made to criteria 
established for rating disabilities of the spine allow for 
separate ratings for orthopedic and neurologic manifestations 
of the service-connected DDD.  Because further clarification 
of the evidence is required to ascertain whether separate 
ratings may be assigned, the question of how the Veteran's 
disabilities should be rated under the newer criteria is 
deferred pending completion of the development sought in the 
remand that follows the decision below.  The decision below 
addresses only issues 1 and 2 above-whether higher initial 
ratings are assignable under the criteria that were in effect 
from the time service connection was awarded.  (A 40 percent 
rating is awarded for cervical spine DDD from February 2, 
2008, under the old rating criteria.  The agency of original 
jurisdiction (AOJ) should take this into account when 
assessing the remanded issues.)

The veteran testified at a RO hearing in May 2002.  A 
transcript of that hearing is of record.  This appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's DDD of the lumbar spine has been manifested 
by moderate recurring attacks; he does not experience severe 
limitation of motion.

2.  Prior to February 2, 2008, the Veteran's DDD of the 
cervical spine was manifested by moderate recurring attacks; 
he did not experience severe limitation of motion.

3.  From February 2, 2008, the Veteran's DDD of the cervical 
spine is manifested by severe recurring attacks of DDD with 
intermittent relief; pronounced disc disease has not been 
shown.


CONCLUSIONS OF LAW

1.  The criteria of 38 C.F.R. § 4.71a (1999) for an initial 
evaluation in excess of 20 percent for the Veteran's DDD of 
the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (1999).

2.  Prior to February 2, 2008, the criteria of 38 C.F.R. 
§ 4.71a (1999) for an initial evaluation in excess of 20 
percent for the Veteran's DDD of the cervical spine have not 
been met; from February 2, 2008, the criteria of 38 C.F.R. 
§ 4.71a (1999) for a 40 percent evaluation for the Veteran's 
cervical DDD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001, January 2004, March 2004, October 2005 and October 
2008.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to a higher initial evaluation, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has set forth certain criteria for notice in claims 
for increased compensation.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Board notes that a claim for an 
increased rating and a claim for a higher initial rating are 
similar in that the Veteran seeks a higher evaluation for a 
service-connected disability.  The Court, however, did not 
hold in Vazquez-Flores that the VCAA notice requirements set 
forth in that decision applied to initial rating claims such 
as the ones now before the Board.  

In this regard, for example, if a Veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the Veteran's claim for a higher initial rating for 
service-connected DDD of the cervical and lumbar spine would 
appear to fall squarely within the fact pattern above.  Thus, 
no additional VCAA notice is required with respect to these 
issues on appeal.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and secured several examinations in furtherance of 
his claim.  VA has no duty to inform or assist that was 
unmet.

II. Background

A December 1999 magnetic resonance image (MRI) of the lumbar 
spine revealed facet osteoarthritis and ligamentum flavum 
thickening throughout the lower lumbar spine.  A January 2000 
x-ray of the lumbosacral spine showed that vertebral body 
heights, alignment, and disc spaces were satisfactory and 
considered to be unremarkable.  A January 2000 VA General 
Medical Examination revealed chronic low back pain that 
appeared to be like a lumbosacral sprain, and also found DDD, 
mostly in the cervical spine with neck pain; however, the 
examiner noted that he did not have an MRI or other data to 
support his finding of DDD.

At an October 2000 neurology examination, the examiner gave 
the impression of possible peripheral neuropathy with 
possible superimposed lumbar radiculopathy on the right, and 
noted that the Veteran had a functional overlay on his 
examination which made a more definitive diagnosis not 
possible.

A November 2000 VA examination revealed that range of motion 
of the neck was good, and regarding motor examination, the 
Veteran's muscle tone was normal, and there was no atrophy or 
fasciculations.  Strength was 5/5 throughout, and reflexes 
were 2+ throughout.

At an October 2001 VA examination, the Veteran complained of 
low back pain, which radiated down both anterior thighs to 
the knees, and noted that he had numbness in the anterior 
thighs which he stated was present all the time for the past 
six months.  The Veteran reported pain all along his spine 
and reported a stabbing neck pain which radiated down into 
the mid back area.  On examination, the range of motion of 
the cervical spine showed forward flexion to 35 degrees, 
backward extension to 35 degrees, left and right lateral 
flexion to 25 degrees, rotation to the left to 20 degrees, 
and rotation to the right to 25 degrees.  The examiner noted 
that range of motion measurements were difficult to obtain as 
the Veteran kept moving, as if having to move his head and 
neck around in response to pain.  Range of motion of the 
lumbosacral spine showed forward flexion to 10 degrees, 
backward extension to 15 degrees, rotation to the left and 
right 20 degrees, left lateral flexion to 8 degrees, and 
right lateral flexion to 20 degrees.  However, the examiner 
also noted that during the interview process, the Veteran was 
able to move his lumbar spine beyond the limitations that 
were demonstrated on the goniometer examination.  The 
examiner diagnosed the Veteran with degenerative joint 
disease, and DDD of the spine.  An x-ray of the lumbar spine 
taken at the time of the examination found that the vertebral 
segments were aligned normally with no evidence of a fracture 
seen.  There was also no evidence of spondylosis present, and 
no evidence of spondylolysis or spondylolisthesis.  An x-ray 
of the cervical spine showed changes of spondylosis at C5, 
C6, and C7.  Disc space narrowing was noted at these levels 
and no fractures or dislocations were observed.

The neurological examination showed a 2+ deep tendon reflex 
with the exception of knee jerks, which appeared to be 
hyporeflexic.  The sensation to pinprick was equivocal, 
because the examiner explained that the Veteran had areas 
where he described the prick with a pin as being dull.  
However, at other times, in the same spot, he would describe 
it as sharp.  The examiner noted that he had good strength of 
his extremities, although he would have the appearance that 
he had difficulty in sustaining any active resistance to 
evaluate his strength.  In summary, the examiner noted that 
the Veteran's complaints seemed to far exceed his physical 
findings.

A March 2002 MRI of the cervical spine revealed diffuse 
degenerative changes of the cervical spine most prominent at 
the C6/7 level where cord stenosis and bilateral severe 
narrowing were seen.  The examiner noted that there was 
similar although less severe changes at C5/6 level with 
superimposed left paracentral disc protrusion impinging on 
the ventral spinal cord.

A July 2002 x-ray of the cervical spine gave an impression of 
three levels of intervertebral space narrowing where 
degenerative disc disease could be present but no other 
findings were apparent on this lateral view study of the 
cervical vertebral area.  An October 2002 MRI of the lumbar 
spine showed mild degenerative changes of the lumbar spine 
with dessication of the intervertebral discs at L1/2, L4/5 
and L5/S1.  There were mild facet joint degenerative changes 
at L4/5 and mild disc bulging at L5/S1.  There was no 
evidence of neural foraminal or central canal stenosis.

The Veteran was afforded another VA examination in November 
2004.  At this examination, the Veteran reported that he had 
frequent episodes of neck pain, and he had shooting pains in 
the bilateral upper extremities, which he described as a 
numbing feeling.  He noted that it occurred constantly.  The 
Veteran also reported some urinary symptoms which the 
examiner described as difficulty voiding.  On examination, 
the examiner noted that with regard to his DDD, the Veteran 
had a significant amount of chronic pain related to it and 
certainly had an MRI that showed mild degenerative disease in 
the lumbar spine and moderate to severe disease in the 
cervical spine.  The examiner noted that with regard to his 
cervical spine, he stated that this was certainly causing 
limitation in function with regard to fatigue of the upper 
extremities with prolonged use.  With regard to his lumbar 
spine, the examiner noted that at the time of the MRI in 
October 2002, the Veteran had only mild disease; however, on 
today's examination, as well as his urinary symptoms and 
pain, there was a suggestion of a progression of his disease, 
particularly in the L5-S1 level.  The examiner recommended 
repeating the lumbosacral MRI to confirm the progression of 
the disease from moderate to severe.  

With regard to a neurological examination, the November 2004 
examiner noted that the Veteran's upper extremity examination 
was 5/5 throughout, and stated that regarding his lower 
extremities, he had normal hip abduction and adduction, but 
found some weakness in the left lower extremity on hip 
flexion, knee extension and knee flexion and dorsiflexion.  
The examiner noted that his muscle strength reflexes were 
symmetric and within normal limits throughout.  The sensory 
exam revealed decreased pinprick sensation on the left, 
particularly on the sole of the foot and at the back of the 
leg as to a less extent on the lateral aspect of the left 
leg.  Sensory was intact to light touch, and the examiner 
noted that the Veteran has a slightly antalgic but otherwise 
unremarkable casual gait.

At a January 2005 VA Spine examination, the Veteran reported 
bilateral shooting pain to his elbows from his neck, noting 
that the pain was constant.  He noted that his hands went 
numb on a daily basis, including all five fingers on each 
side.  The Veteran noted a decreased ability to do fine motor 
skills and reported that due to his pain he was 
incapacitated, and unemployed.  Regarding his low back pain, 
the Veteran noted a constant sharp pain that produced burning 
pain in his thigh regions and stopped just above the knee.  
The Veteran denied bowel or bladder dysfunction.  On 
examination, the examiner noted that his cervical spine had 
forward flexion from zero to 30 degrees, extension from zero 
to 10 degrees, right and left lateral flexion from zero to 10 
degrees, and left and right lateral rotation from zero to 50 
degrees.  Bilateral upper extremity strength was 5/5 and the 
Veteran's sensation was intact to light touch although he 
reported decreased sensation over the whole dorsum of his 
hands.  Regarding the thoracolumbar region, the Veteran noted 
forward flexion from zero to 70 degrees, extension from zero 
to 10 degrees, left and right lateral flexion from zero to 20 
degrees, and left and right lateral rotation from zero to 30 
degrees.  The examiner noted a 1+ knee jerk reflex on the 
right, and 2+ on the left, and stated that his sensation was 
intact to light touch and noted that he had 5/5 strength in 
his knee extensors.

A January 2005 x-ray of the cervical spine revealed kyphosis 
of the cervical spine and degenerative changes of the lower 
cervical spine, including loss of disc space height at C5-6 
and C6-7 with osteophytosis.  A January 2005 x-ray of the 
lumbar spine gave the impression of trace degenerative 
changes at the L2 level.  A February 2005 MRI of the lumbar 
spine gave the impression of degenerative changes at L4-L5 
and L5-S1; and left foraminal disc osteophyte complex at L5-
S1.

A May 2007 emergency department entry shows that the Veteran 
presented with chronic neck and back pain with associated 
paresthesia, but noted that there was no new neurological 
sequelae.

In January 2008, the Veteran was afforded a neurological 
examination.  At this examination, the Veteran reported a lot 
of pain going up and down his arms and legs, and described 
the pain as a burning sensation, and noted that he had a numb 
feeling on his entire arm that was getting worse.  The 
Veteran also noted that he had some intermittent urinary 
problems, with some difficulty initiating a stream; however, 
he noted that he had never wet himself.  The Veteran also 
noted that he experienced bowel incontinence in the past.  On 
examination, the examiner noted that strength, muscle tone, 
and muscle bulk were normal, but stated that light touch and 
pin prick were abnormal noting that it was diminished 
throughout.  The examiner diagnosed the Veteran with back and 
neck pain, noting that there were no clear reproducible signs 
of radiculopathy or myelopathy or neuropathy on examination.  
The examiner stated that the Veteran had no clear dermatomal 
or muscle group pattern to localize his deficits, and stated 
that he had no weakness and his sensory examination was not 
reliable.  He had no signs of myelopathy, however he endorsed 
some bowel/bladder symptoms which raised the possibility of 
myelopathy.

A February 2008 EMG of the upper and lower extremities found 
a normal examination without evidence of radiculopathy, 
myopathy, or generalized peripheral neuropathy.

The Veteran was afforded another VA Spine examination in 
February 2008.  At this examination, the Veteran reported 
pain in his neck and with any use of his arms, and noted a 
stabbing, burning pain radiating from his neck down both 
arms, and noted that although there were no periods of flare-
ups, the Veteran experienced continuous pain, and stated that 
it limited all movement.  The Veteran described symptoms 
which included dizziness, numbness, weakness, bowel 
complaints and erectile dysfunction, noting uncontrolled 
bowel movements and erectile dysfunction for the past 7 
years.  The Veteran stated that his condition affected his 
mobility, activities of daily living, recreational 
activities, and driving, and noted that he experienced 
incapacitating episodes nightly in the past twelve months.

On examination, the examiner noted that his posture and 
position of his head was abnormal, but found that his spine, 
limbs, gait, curvature of the spine, symmetry in appearance 
and symmetry and rhythm of spinal motion were normal.  
Forward flexion was from zero to 60 degrees, extension was 
from zero to 5 degrees, left and right lateral flexion were 
both from zero to 20 degrees, and left and right lateral 
rotation were both to 40 degrees.  The examiner noted that he 
experienced pain on motion and noted that following 
repetitive motion there was pain but not fatigue, weakness, 
incoordination, or lack of endurance.  The examiner noted no 
postural abnormalities finding that the Veteran was able to 
hold his neck straight and rotate his entire body to look to 
the sides.  Regarding a sensory examination, the examiner 
noted that vibration, pinprick, and position sense were all 
normal on the right and left sides, however, the examiner 
found that light touch was impaired on the left side, but was 
normal on the right side.  The examiner found that muscle 
tone was normal and noted that there was no atrophy.  The 
examiner rendered a diagnosis of osteoarthritis of the 
cervical spine noting that the Veteran had severe 
osteoarthritis and radicular symptoms.  An x-ray taken at the 
time of the examination revealed interval progression of 
degenerative disc disease changes at C5-C6 and C6-7, and an 
x-ray of the thoracic spine was normal.

The Veteran was afforded a VA spine examination in December 
2008.  At this examination, the Veteran reported that in the 
previous 12 months, his low back and neck pain had become 
constant.  The Veteran noted that his low back and neck pain 
had grown progressively worse but stated that he was only on 
ibuprofen and refused to take narcotics.  The Veteran 
reported that there was no history of urinary incontinence, 
urinary urgency, urinary frequency, or fecal incontinence, 
but noted that the Veteran did experience erectile 
dysfunction.  The Veteran also reported symptoms of decreased 
motion, stiffness, weakness, spasms and pain, and noted 
flare-ups which occurred every 2 to 3 weeks and lasted one to 
two days.  The examiner noted that the Veteran was unable to 
be specific as to each individual incapacitating episode for 
the cervical and thoracolumbar region during the past 12-
month period, and the examiner noted that he was unable to 
get a good feel for how many episodes there were and how long 
they lasted.  On examination, the examiner noted that the 
Veteran's posture, gait, head position and symmetry in 
appearance were normal, and stated that there were no 
abnormal spinal curvatures, including no kyphosis, lumbar 
lordosis, scoliosis, or cervical or thoracolumbar spine 
ankylosis.  Regarding the cervical spine, the examiner noted 
that spasms were present, but found no atrophy, guarding, 
tenderness or weakness, but noted pain with motion.  
Regarding the thoracic spine, the examiner found spasm and 
pain with motion, but noted that there was no atrophy, 
guarding, tenderness or weakness.  The examiner noted that 
there was muscle spasm, localized tenderness and guarding 
severe enough to be responsible for abnormal gait or abnormal 
spinal contour. 

An x-ray of the cervical spine taken at the time of the 
examination revealed mild narrowing of the C5-C6 and C5-C7 
disc spaces with anterior marginal osteophytes and also 
posterior osteophytes at C6-C7 which caused moderate 
impingement on the neural foramina.  An x-ray of the lumbar 
spine was normal and the thoracic spine revealed multilevel 
degenerative changes without acute fracture or malalignment 
demonstrated.  The examiner diagnosed the Veteran with 
thoracolumbar and cervical spine degenerative joint disease.

In terms of a sensory examination, the examiner found that 
there were no abnormal sensations in the upper or lower 
extremities, and the reflex examination was normal.  
Regarding range of motion, the examiner noted that the 
Veteran had no functional loss, weakness, or fatigability 
after three repetitions of range of motion of his cervical or 
thoracolumbar spine in forward flexion, extension, and 
lateral flexion and rotation.  Range of motion for the 
cervical spine revealed flexion from zero to 20 degrees, 
extension from zero to 10 degrees, right and left lateral 
flexion from zero to 20 degrees, and right and left lateral 
rotation from zero to 60 degrees.  Regarding range of motion 
of the thoracolumbar spine, the examiner noted flexion from 
zero to 75 degrees, extension from zero to 20 degrees, right 
and left lateral flexion from zero to 20 degrees, and right 
and left lateral rotation from zero to 20 degrees.

III. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2008).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a Veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the Veteran's disability to determine if the 
evidence of record entitles him to a rating higher than 20 
percent for either his DDD of the lumbar spine, or his DDD of 
the cervical spine at any point since December 14, 1999.  
(The criteria in effect as of 1999 will be applied.)

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above, in the VA examinations 
provided in November 2000, October 2001, November 2004, and 
December 2008, the effects of pain on use, functional loss, 
and excess fatigability were taken into account in assessing 
the range of motion of the Veteran's thoracolumbar and 
cervical spine.

During the pendency of the Veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The Veteran 
was notified of the changes in supplemental statements of the 
case.  The first change was to Diagnostic Code 5293 regarding 
the criteria for rating intervertebral disc syndrome.  The 
change made effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provided for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a 
(2008).  (These criteria will be applied following completion 
of the development sought in the remand below.)

At the time the Veteran's claim was first considered in 2000, 
degenerative disc disease of the lumbar spine was evaluated 
under diagnostic code 5293, intervertebral disc syndrome.  
38 C.F.R. § 4.71a (1999).  Under diagnostic code 5293, a 
noncompensable evaluation was warranted for postoperative, 
cured intervertebral disc syndrome (IVDS), a 10 percent 
evaluation was warranted for mild symptoms, a 20 percent 
evaluation was warranted for moderate, recurring attacks, and 
a 40 percent rating was warranted for severe intervertebral 
disc syndrome, recurring attacks with intermittent relief.  A 
60 percent rating was warranted when IVDS was pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

The old rating schedule also included diagnostic codes 
pertaining to limitation of motion of the lumbar and cervical 
spine.  Under diagnostic code 5292 pertaining to the lumbar 
spine, a 10 percent rating was warranted for slight 
limitation of motion, a 20 percent rating was warranted for 
moderate limitation of motion, and a 40 percent rating was 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292. (1999).  
Regarding limitation of motion of the cervical spine, under 
diagnostic code 5290, a 10 percent rating was warranted for 
slight limitation of motion, a 20 percent rating was 
warranted for moderate limitation of motion of the cervical 
spine, and a 30 percent rating was warranted for severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292. (1999).

Lumbar Spine

Here, the Board finds that the Veteran is not entitled to a 
higher, 40 percent evaluation under the 1999 Diagnostic Code 
pertaining to intervertebral disc syndrome because the 
evidence of record does not show severe recurring attacks of 
intervertebral disc syndrome with only intermittent relief.  
Specifically, regarding objective neurological symptoms, 
examinations throughout the appeal period revealed 
essentially normal neurological examinations with only a few 
exceptions.  The exceptions included an October 2001 
examination which found normal deep tendon reflexes with the 
exception of knee jerks which appeared hyporeflexic, a 
November 2004 examination which found weakness in the left 
lower extremity on hip flexion, knee extension and knee 
flexion.  However, the October 2001 examiner noted that the 
Veteran had good strength of his extremities, and the 
November 2004 examiner noted that the Veteran's sensation was 
intact to light touch, and stated that his muscle strength 
reflexes were symmetric and within normal limits throughout.  
Other neurological examinations also revealed normal 
findings, including a June 2005 examination which found that 
the Veteran had 5/5 strength in his knee extensors, 1+ knee 
jerk reflex on the right, and 2+ on the left, and noted that 
sensation was intact to light touch; a January 2008 
examination which found normal strength, muscle tone and 
muscle bulk, and no clear reproducible signs of 
radiculopathy, myelopathy or neuropathy, noting that although 
the sensory examinations revealed deficits, they were not 
reliable; a December 2008 examination found no abnormal 
sensations in the lower extremities, and a normal reflex 
examination; and lastly, a February 2008 examination revealed 
normal muscle tone with no atrophy, and normal sensory 
examination for vibration, pinprick, and position sense with 
the exception of impairment of light touch on the left side.

Here, although the veteran reported episodes of lower 
extremity radiculopathy, and subjective complaints of 
numbness, on examination, the January 2005, January 2008 and 
December 2008, found no objective evidence of neurological 
symptoms.  Although the November 2004 examiner noted some 
weakness in the left lower extremity, and decreased pinprick 
sensation on the left, the examiner did not report any other 
objective data of neurological impairment, and in fact, noted 
that his muscle strength reflexes were symmetric and within 
normal limits throughout.  In other words, the Veteran 
appears to have had certain symptoms compatible with disc 
disease, but he did not have recurring attacks as 
contemplated by the criteria for a 40 percent rating, namely 
attacks that result in only intermittent relief.  As such, 
the Board finds that the evidence of record demonstrates 
disability that equates to no more than moderate symptoms 
with recurrent attacks and does not demonstrate that the 
veteran experienced severe, recurrent attacks with only 
intermittent relief of his lumbar DDD.  Therefore, the Board 
finds that the veteran is not entitled to a higher, 40 
percent evaluation under diagnostic code 5293.

Regarding Diagnostic Code 5292 pertaining to limitation of 
motion of the lumbar spine, the Veteran is not entitled to a 
higher 40 percent evaluation because the medical evidence 
does not reflect that he has had severe limitation of motion.  
At its worst, the Veteran's forward flexion was to 10 degrees 
(during an October 2001 examination); however, the examiner 
specifically noted that the Veteran was able to move his 
lumbar spine beyond the limitations that were demonstrated on 
the goniometer.  As such, because of the October 2001 
examiner's statement, in addition to the fact that the 10 
degrees of forward flexion measurement is not consistent with 
other measurements of lumbar forward flexion, the Board does 
not find the October 2001 examination results to be reliable.  
At a January 2005 examination, forward flexion was to 70 
degrees (90 is full), and left and right lateral rotation was 
to 30 degrees, which represents full range of rotation.  
Although extension was to 10 degrees (30 is full), and left 
and right lateral flexion was to 20 degrees (30 is full), 
these findings, taken together, do not correspond to severe 
limitation of motion, which is required to obtain a 40 
percent evaluation under diagnostic code 5292.  Additionally, 
a December 2008 examiner found forward flexion to 75 degrees, 
extension to 20 degrees, and left and right lateral flexion 
and rotation to 20 degrees (only 10 degrees short of full 
range of motion).  Again, although extension, and left and 
right lateral flexion and left and right rotation equate to 
less than full range of motion, these findings do not 
correspond to severe limitation of motion, which is required 
to obtain a 40 percent evaluation under diagnostic code 5292.

In summary, the Board finds that the Veteran is not entitled 
to a higher, 40 percent evaluation under the 1999 Diagnostic 
Code 5293 pertaining to IVDS/lumbar DDD or under Diagnostic 
Code 5292 pertaining to limitation of motion of the lumbar 
spine.

Cervical Spine

Here, the Board finds that the Veteran is entitled to a 
higher, 40 percent evaluation from February 2, 2008, the date 
of the VA examination which showed that the Veteran's 
cervical DDD increased in severity.  Under diagnostic code 
5293 pertaining to IVDS, the evidence shows that as of 
February 2008, the Veteran experienced severe recurring 
attacks of IVDS with only intermittent relief, and is 
therefore entitled to an increased (40 percent) evaluation 
under the old criteria from that point forward.  At this 2008 
examination, the Veteran reported experiencing incapacitating 
episodes every night for the previous twelve months.  He 
reported that there were no specific flare-ups of pain; 
rather he experienced a continuous stabbing burning pain 
radiating from his neck that limited all movement.  Further, 
in December 2008, the Veteran reported that in the previous 
12 months his neck pain had become constant, noting that he 
experienced flare-ups of his cervical DDD which occurred 
every two to three weeks and lasted one to two days.  
Although no physician has specifically stated that the 
Veteran experienced severe recurring attacks of cervical DDD 
with only intermittent relief, the December 2008 examiner 
noted that muscle spasms were present in the cervical spine, 
and the February 2008 examiner diagnosed the Veteran with 
severe cervical spine osteoarthritis and radicular C8 
symptoms.  The Board finds that after considering all the 
evidence of record, including the Veteran's subjective 
complaints at the February and December 2008 VA examinations 
where he noted severe recurring attacks, in addition to MRI 
findings showing moderate to severe DDD of the cervical 
spine, the Veteran is, with resolution of reasonable doubt in 
his favor, entitled to a 40 percent evaluation for his DDD of 
the cervical spine as of February 2, 2008, the date where an 
increase in the severity of his cervical DDD is shown.  
However, the Board does not find that the evidence of record 
demonstrates pronounced symptoms of cervical DDD, because 
although the December 2008 examiner found muscle spasm on 
examination, there is no evidence of persistent symptoms of 
the nature contemplated by the criteria for the 60 percent 
rating.

Before February 2, 2008, although the evidence shows that the 
Veteran reported neck pain, and a bilateral shooting pain to 
his elbows from his neck, and noted that his hands went numb 
on a daily basis, the evidence does not contain a statement 
from a physician noting that the Veteran experienced severe 
recurrent attacks or flare-ups of his cervical DDD with only 
intermittent relief.  In fact, at the November 2004 and 
January 2005 VA examinations, although the Veteran reported 
frequent neck pain and numbness, on examination, the 
physician did not state that the Veteran experienced flare-
ups or recurring attacks of his cervical DDD, and the 
examiner noted that his bilateral upper extremity strength 
was 5/5, and the Veteran's sensation was intact to light 
touch despite the fact that the Veteran reported decreased 
sensation over the whole dorsum of his hand bilaterally.  
Based on the above analysis, the Board does not find that the 
Veteran is entitled to a higher (40 percent) evaluation prior 
to February 2, 2008 under the 1999 Diagnostic Code 5293 
because there is no evidence that the Veteran's cervical DDD 
caused severe recurrent attacks with only intermittent relief 
prior to February 2008.

Regarding Diagnostic Code 5290 pertaining to limitation of 
motion of the cervical spine, prior to February 2008, there 
is no evidence showing that the Veteran's cervical spine 
range of motion equated to severe limitation of motion, 
thereby warranting an increased (30 percent) evaluation under 
the 1999 rating criteria.  Specifically, the January 2005 VA 
examination found forward flexion to 30 degrees, still more 
than half the full range of motion, and lateral rotation to 
50 degrees, also more than half the full range of motion of 
80 degrees.  Although extension was only to 10 degrees, and 
lateral flexion was to 10 degrees, when taken together, the 
Board does not find that these measurements equate to severe 
limitation of motion of the cervical spine; and therefore, 
the Veteran is not entitled to an increased evaluation under 
Diagnostic Code 5290, for the period prior to February 2, 
2008.

Extra-schedular Consideration

Following the evidentiary development sought in the remand 
set forth below, further action will be taken under rating 
criteria that became effective during the pendency of these 
claims.  Nevertheless, consideration should be given to 
whether the Veteran experiences disability not contemplated 
by the rating criteria set forth in 38 C.F.R. § 4.71a (1999).  
The provisions of 38 C.F.R. § 3.321 allow for such "extra-
schedular" consideration.  Although certain references in 
the record elude to the Veteran being unable to work because 
of pain in the neck and back, such as January 2005 and 
December 2008 examination reports, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321.  The current evidence of 
record does not demonstrate that either the neck or back 
disability at issue has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that these disabilities have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
Moreover, the rating criteria in effect from 1999 
specifically contemplate the very problems experienced by the 
Veteran-pain, and the examiners specifically accounted for 
it when setting forth findings pertinent to the rating 
criteria.  38 C.F.R. §§ 4.40, 4.45.  Therefore, given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule as set forth in 38 C.F.R. §§ 4.40, 
4.45, 4.71a (1999), the Board concludes that a remand to the 
RO for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to an initial rating in excess of 20 percent 
under 38 C.F.R. § 4.71a (1999) for DDD of the lumbar spine is 
denied.

Prior to February 2, 2008, an initial rating in excess of 20 
percent under 38 C.F.R. § 4.71a (1999) for DDD of the 
cervical spine is denied.

Effective from February 2, 2008, a 40 percent rating under 
38 C.F.R. § 4.71a (1999) for DDD of the cervical spine is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




REMAND

Under the criteria effective September 23, 2002, for 
evaluating intervertebral disc syndrome, the pertinent 
regulations evaluate IVDS either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Diagnostic code 5293 calls for rating incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months as 10 percent disabling.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a rating of 20 percent.  Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a rating of 40 percent.  
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a rating of 60 
percent.  Id.

Note (1) appended to Diagnostic Code 5293, states: for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and notes that neurologic 
disabilities should be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. 

As noted above, additional changes to rating disabilities of 
the spine became effective September 26, 2003.  The change 
provided for the evaluation of all spine disabilities under a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A note calls for evaluation 
of any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

With respect to the thoracolumbar spine, a 20 percent 
evaluation is assigned for limitation of forward flexion 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is for application when there is forward flexion 
of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for application when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Regarding the cervical spine, a 20 percent evaluation is for 
application with forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation under the new criteria is for 
application when forward flexion of the cervical spine is 15 
degrees or less; or where there is favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
cervical spine.  A 100 percent evaluation is for application 
when there is unfavorable ankylosis of the entire spine.

Under Diagnostic Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (IVDS) may be evaluated under 
either the General Rating Formula discussed above, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain essentially the same 
as those effective September 23, 2002, as outlined above.

What is significant about the criteria that became effective 
September 23, 2002, and the criteria that became effective 
September 26, 2003, is that neurologic abnormalities 
associated with the service-connected disability can now be 
rated separately, using evaluation criteria for the most 
appropriate neurologic Diagnostic Code(s).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); Diagnostic Code 5243, 
Note (1) under General Rating Formula for Diseases and 
Injuries of the Spine (2008).  Specifically, note (1) of the 
general rating formula calls for evaluating any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment separately under an 
appropriate diagnostic code. 

Here, the veteran has reported experiencing urinary symptoms 
as a result of his cervical and lumbar DDD, and he also noted 
problems with bowel incontinence.  Specifically, during his 
November 2004 VA examination, the Veteran reported a scant 
amount of urinary incontinence after voiding, and the 
examiner commented that the Veteran was describing difficulty 
voiding.  However, at his January 2005 VA examination, the 
Veteran denied bowel or bladder dysfunction.  By February 
2008, the Veteran was again reporting bowel symptoms due to 
his spine disability, stating that he experienced 
uncontrolled bowel movements for the previous seven years, 
which he felt were symptoms of his cervical and lumbar DDD.  
At a January 2008 neurological examination, the examiner 
specifically noted that, although there were no clear 
reproducible signs of radiculopathy, neuropathy or myelopathy 
on examination, the examiner endorsed some bowel/bladder 
symptoms which raised the possibility of myelopathy.  By 
December 2008, the Veteran was reporting that he had no 
history of urinary incontinence, urinary urgency, urinary 
frequency, or fecal incontinence, but noted that he did 
experience erectile dysfunction.

Notably, a February 2008 EMG of the upper and lower 
extremities found a normal examination without evidence of 
radiculopathy or generalized peripheral neuropathy.

In this case, as just discussed, although inconsistent 
regarding whether the Veteran truly experiences symptoms of 
bowel and bladder problems, throughout the years the Veteran 
has subjectively reported experiencing bowel and bladder 
symptoms that he implies are due to his lumbar and cervical 
DDD.  Further, a January 2008 examiner endorsed some 
bowel/bladder symptoms related to DDD.  As such, the Board 
finds that further evidentiary development is required to 
ascertain the extent of any neurologic impairment, 
specifically bowel and bladder symptoms caused by the 
Veteran's cervical DDD and/or lumbar DDD disease process.  
Because such development will affect the analysis of the 
Veteran's claims for higher ratings under the criteria made 
effective since September 23, 2002, the issues identified as 
issues 3 and 4 on the title page will be remanded.  

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  Schedule the veteran for an 
examination by a neurologist to evaluate 
all neurological manifestations of his 
lumbar and cervical DDD.  The neurologic 
evaluation should identify the nerve(s) 
affected or seemingly affected by the 
disc disease, and for each nerve 
identified describe the degree of 
paralysis or incomplete paralysis in 
terms of "mild," "moderate," or 
"severe" incomplete paralysis, or 
complete paralysis.  (The Board 
recognizes that the disc disease affects 
the nerve root at the location of the 
diseased disc, but the radiculopathy 
manifests itself as though a peripheral 
nerve is affected.  Each peripheral nerve 
seemingly affected by radicular symptoms 
should be evaluated.)  

The neurologist should identify whether 
the Veteran now experiences or ever 
experienced bowel or bladder impairment 
or erectile dysfunction, and if so, 
whether any impairment is the result of 
his cervical and/or lumbar DDD.  Bowel 
impairment due to DDD should be described 
in detail, and bladder impairment due to 
DDD should be described in terms of 
voiding dysfunction, urinary frequency 
during the day and at night, need for use 
of absorbent materials (and frequency 
with which they must be changed), use of 
appliances, and frequency of urinary 
tract infections.  38 C.F.R. §§ 4.114, 
4.115a (2008).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  Consideration should 
be given to whether a higher or separate 
ratings can be assigned for orthopedic 
and neurologic manifestations of service-
connected DDD under criteria effective 
since September 23, 2002.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


